 



Exhibit 10.11

REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of October 27, 2004 by and among U-Store-It Trust, a Maryland
real estate investment trust (the “Company”), Robert J. Amsdell, Barry L.
Amsdell, Todd C. Amsdell, the Robert J. Amsdell Family Irrevocable Trust dated
June 4, 1998, the Loretta Amsdell Family Irrevocable Trust dated June 4, 1998,
Amsdell Holdings I, Inc., an Ohio corporation (“Holdings”), Amsdell and Amsdell,
an Ohio general partnership (the “Lakewood Contributor”), and Robert J. Amsdell,
Trustee (the “Lantana Contributor”).

          WHEREAS, the Company and U-Store-It, L.P. (f/k/a Acquiport/Amsdell I
Limited Partnership), a Delaware limited partnership, of which the Company is
the general partner (“USI”), are engaging in various related transactions
pursuant to which, among other things, (i) the Company will consummate certain
merger and reorganization transactions with entities affiliated with the
Company, (ii) USI will acquire various real estate properties in which certain
persons affiliated with the Company have interests, and (iii) the Company will
effect an initial public offering of its common shares and contribute the
proceeds therefrom for units of partnership interest in USI (the “U-Store-It
IPO,” and together with the other transactions described above, the “U-Store-It
IPO Transactions”);

          WHEREAS, as part of the U-Store-It IPO Transactions, the Company
entered into a Merger Agreement dated as of July 30, 2004 (the “Amsdell Merger
Agreement”), with Amsdell Partners, Inc., an Ohio corporation (“Amsdell
Partners”), pursuant to which Amsdell Partners merged with and into the Company,
with the Company being the surviving entity, and the common stock of Amsdell
Partners was converted into common shares of beneficial interest, par value
$0.01 per share, of the Company (“REIT Common Shares”), in accordance with the
terms of the Amsdell Merger Agreement;

          WHEREAS, pursuant to the Amsdell Merger Agreement, each of Robert J.
Amsdell and Barry L. Amsdell, the sole shareholders of Amsdell Partners (each an
“Amsdell Partners Shareholder” and collectively together with their respective
successors and assignees permitted under Section 6.3 hereof, the “Amsdell
Partners Shareholders”), received the number of REIT Common Shares in exchange
for their shares of common stock of Amsdell Partners (the “Amsdell Partners
Exchange Shares”) as set forth on Schedule A;

          WHEREAS, also as part of the U-Store-It IPO Transactions, the Company
entered into a Merger Agreement dated as of July 30, 2004 (the “High Tide Merger
Agreement”), with High Tide LLC, an Ohio limited liability company (“High
Tide”), pursuant to which High Tide merged with and into the Company, with the
Company being the surviving entity, and the membership interests of High Tide
were converted into REIT Common Shares in accordance with the terms of the High
Tide Merger Agreement;

          WHEREAS, pursuant to the High Tide Merger Agreement, each of Robert J.
Amsdell, Barry L. Amsdell, Todd C. Amsdell, the Robert J. Amsdell Family
Irrevocable Trust dated June 4, 1998 and the Loretta Amsdell Irrevocable Trust
dated June 4, 1998, the members of High Tide (each a “High Tide Member” and
collectively together with their respective successors and assignees permitted
under Section 6.3 hereof, the “High Tide Members”; the High Tide Members and the
Amsdell Partners Shareholders are collectively referred to herein as the
“Shareholders”), received the number of REIT Common Shares in exchange for their
membership interests in High Tide (the “High Tide Exchange Shares”) as set forth
on Schedule A;

 



--------------------------------------------------------------------------------



 



          WHEREAS, also as part of the U-Store-It IPO Transactions, USI entered
into a Partnership Reorganization Agreement dated as of July 30, 2004 (the
“Reorganization Agreement”), with Holdings, Amsdell Partners and High Tide,
pursuant to which USI issued the number of Class A units of limited partnership
interest in USI (the “Units”) to Holdings set forth on Schedule A hereto;

          WHEREAS, pursuant to the terms of Section 8.6 and other related
provisions of the Second Amended and Restated Agreement of Limited Partnership
of U-Store-It, L.P. (such agreement, as amended from time to time, the
“Partnership Agreement”), commencing one year after the date of issuance, and
subject to the various limitations contained in the Partnership Agreement and
other instruments being delivered in connection with the U-Store-It IPO
Transactions, Holdings (together with its respective successors and assigns
permitted under Section 6.3 hereof) is entitled to redeem its Units for cash or,
at the option of USI, REIT Common Shares;

          WHEREAS, also as part of the U-Store-It IPO Transactions, USI entered
into (i) a Contribution Agreement dated as of July 30, 2004 (the “Vero
Contribution Agreement”), with Holdings, (ii) a Contribution Agreement dated as
of July 30, 2004 (the “Lakewood Contribution Agreement”), with the Lakewood
Contributor, and (iii) a Contribution Agreement dated as of July 30, 2004 (the
“Lantana Contribution Agreement”), with the Lantana Contributor, pursuant to
which Holdings, the Lakewood Contributor and the Lantana Contributor (each a
“Contributor” and collectively, together with their respective successors and
assigns permitted under Section 6.3 hereof, the “Contributors”) each transferred
its interest in a separate real estate property to USI, USI assumed certain
obligations related to each such separate property and USI issued the number of
Units to each Contributor as set forth on Schedule A hereto;

          WHEREAS, pursuant to the terms of Section 8.6 and other related
provisions of the Partnership Agreement, commencing one year after the date of
issuance, and subject to the various limitations contained in the Partnership
Agreement and other instruments being delivered in connection with the
U-Store-It IPO Transactions, each Contributor is entitled to redeem its Units
for cash or, at the option of USI, REIT Common Shares; and

          WHEREAS, the Company has agreed to grant to the Shareholders the
Exchange Share Registration Rights (as defined in Section 1.2 hereof), and to
grant to the Contributors the Redemption Share Registration Rights (as defined
in Section 1.1 hereof).

          NOW, THEREFORE, the parties hereto, in consideration of the foregoing,
the mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

SECTION 1. REGISTRATION RIGHTS

          1.1 Redemption Share Registration Rights. Subject to the various terms
and conditions of the Partnership Agreement and the limitations upon the
redemption of the Units set forth in other instruments being delivered in
connection with the U-Store-It IPO Transactions, if any Contributor receives
REIT Common Shares upon redemption of Units held by such Contributor
(“Redemption Shares”), then each Contributor shall be entitled to offer the
Redemption Shares for resale pursuant to a shelf registration statement, subject
to the terms and conditions set forth in Section 2 hereof (the “Redemption Share
Registration Rights”).

2



--------------------------------------------------------------------------------



 



          1.2 Exchange Share Registration Rights. Subject to the limitations
upon the ability of the Shareholders to sell the Exchange Shares set forth in
other instruments being delivered in connection with the U-Store-It IPO
Transactions, each Shareholder shall be entitled to offer the Exchange Shares
for resale pursuant to a shelf registration statement, subject to the terms and
conditions set forth in Section 2 hereof (the “Exchange Share Registration
Rights”).

SECTION 2. DEMAND REGISTRATION RIGHTS

          2.1 (a) Redemption Share Registration Procedure. Subject to
Section 2.1(f) and Section 2.2 hereof, each Contributor may deliver to the
Company, at any time after the date the Company becomes eligible to use Form S-3
(or any similar or successor short form registration statement), a written
notice (a “Registration Notice”) informing the Company of such Unit Holder’s
desire to have the Redemption Shares underlying such Unit Holder’s Units
registered for resale. Upon receipt of the Registration Notice, if the Company
has not already caused the Redemption Shares to be included as part of an
existing shelf registration statement and related prospectus that the Company
then has on file with, and which has been declared effective by, the Securities
and Exchange Commission (the “Commission”) and which remains in effect and not
subject to any stop order, injunction or other order or requirement of the
Commission (the “Shelf Registration Statement”) (in which event the Company
shall be deemed to have satisfied its registration obligation under this
Section 2 with respect to the Redemption Shares), then the Company shall cause
to be filed with the Commission as soon as reasonably practicable after
receiving the Registration Notice, but in no event more than 60 days following
receipt of such notice, a new registration statement and related prospectus (the
“New Registration Statement”) that complies as to form in all material respects
with applicable Commission rules providing for the resale by such Contributor of
the Redemption Shares owned by such Unit Holder, and agrees (subject to
Section 2.2 hereof) to use commercially reasonable efforts to cause the New
Registration Statement to be declared effective by the Commission as soon as
practicable.

          (b) Exchange Share Registration Procedure. Subject to Section 2.1(f)
and Section 2.2 hereof, each Shareholder may deliver to the Company, at any time
after the date the Company becomes eligible to use Form S-3 (or any similar or
successor short form registration statement), a Registration Notice informing
the Company of such Shareholder’s desire to have the Exchange Shares registered
for resale. Upon receipt of the Registration Notice, if the Company has not
already caused the Exchange Shares to be included as part of an existing Shelf
Registration Statement (in which event the Company shall be deemed to have
satisfied its registration obligation under this Section 2 with respect to the
Exchange Shares), then the Company will cause to be filed with the Commission as
soon as reasonably practicable after receiving the Registration Notice, but in
no event more than 60 days following receipt of such notice, a New Registration
Statement that complies as to form in all material respects with applicable
Commission rules providing for the resale by such Shareholder of the Exchange
Shares owned by such Shareholder, and agrees (subject to Section 2.2 hereof) to
use commercially reasonable efforts to cause the New Registration Statement to
be declared effective by the Commission as soon as practicable. As used in this
Agreement, (i) “Registration Statement” and

3



--------------------------------------------------------------------------------



 



“Prospectus” refer to a Shelf Registration Statement and related prospectus
(including any preliminary prospectus) or a New Registration Statement and
related prospectus (including any preliminary prospectus), whichever is utilized
by the Company to satisfy a Unit Holder’s or Shareholder’s Redemption Share
Registration Rights and/or Exchange Share Registration Rights, as the case may
be, pursuant to this Section 2, including, in each case, any documents
incorporated therein by reference, (ii) “Registrable Securities” refer to the
Redemption Shares and/or Exchange Shares to which a Contributor or Shareholder,
as the case may be, is entitled to registration rights under this Section 2, and
(iii) “Holders” refers to the Contributors and/or the Shareholders, as the case
may be.

          (c) Subject to Section 2.2 hereof, the Company agrees to use
commercially reasonable efforts to keep the Registration Statement continuously
effective (including the preparation and filing of any amendments and
supplements necessary for that purpose) until the earlier of (i) the date on
which all of the Registrable Securities covered by such Registration Statement
and held by the Holders thereof are eligible for immediate sale pursuant to Rule
144(k) (or any successor provision) or in a single transaction under Rule 144(e)
(or any successor provision) under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) the date on which the Holders consummate the sale of
all of the Registrable Securities. Notwithstanding the foregoing, the Company
may at any time, in its sole discretion and prior to receiving a Registration
Notice from any Holder include all of any Holder’s Registrable Securities or any
portion thereof in any Registration Statement (in which event the Company shall
be deemed to have satisfied its registration obligation under this Section 2.1,
with respect to the Registrable Securities so included, so long as such
Registration Statement remains effective and not the subject of any stop order,
injunction or other order of the Commission).

          (d) Notice to Holders. Upon receipt of the Registration Notice as set
forth above, the Company shall promptly give written notice of such receipt to
all other Holders, and such notice shall offer all of the Holders the
opportunity to include in the New Registration Statement such number of
Redemption Shares or Exchange Shares, as the case may be, as each such Holder
may request.

          (e) Offers and Sales. All offers and sales of Registrable Securities
covered by a Registration Statement by the Holder thereof shall be completed
within the period during which such Registration Statement remains effective and
not the subject of any stop order, injunction or other order of the Commission.
Upon notice that such Registration Statement is no longer effective no Holder
will offer or sell the Registrable Securities covered by such Registration
Statement. If directed in writing by the Company, each Holder will return all
undistributed copies of the related Prospectus in such Holder’s possession upon
the expiration of such period.

          (f) Limitations on Registration Rights. For purposes of this
Agreement, the Holders (including all successors and assigns), in the aggregate
and as a group, shall be limited to a total of not more than three exercises of
the Redemption Share Registration Rights and/or the Exchange Share Registration
Rights in any twelve month period. Notwithstanding the foregoing, if a
Registration Statement has not been declared effective by the Commission within
120 days after the original filing date or is suspended for more than 60 days at
any one time, the Holders shall not be deemed to have exercised its

4



--------------------------------------------------------------------------------



 



Redemption Share Registration Rights and/or Exchange Share Registration Rights
under each of Section 2.1(a) and/or Section 2.1(b), as the case may be.
Notwithstanding anything to the contrary, no Holder shall be entitled to
exercise the Redemption Share Registration Rights or the Exchange Share
Registration Rights (as applicable) if all of the Registrable Securities held by
such Holder (or issuable upon redemption of the Units held by such Holder) are
eligible for immediate sale pursuant to Rule 144(k) (or any successor provision)
or in a single transaction pursuant to Rule 144(e) (or any successor provision)
under the Securities Act. The Redemption Share Registration Rights and Exchange
Share Registration Rights granted pursuant to this Section 2 may not be
exercised in connection with any underwritten public offering by the REIT.

          (g) Market Stand-Off Agreement. Each Holder hereby agrees that it
shall not, to the extent requested by the Company or an underwriter of
securities of the Company, directly or indirectly sell, offer to sell (including
without limitation any short sale), grant any option or otherwise transfer or
dispose of any Registrable Securities (other than to donees or affiliates of the
Holder who agree to be similarly bound) within seven days prior to and for up to
90 days following the effective date of a registration statement of the Company
filed under the Securities Act or the date of an underwriting agreement with
respect to an underwritten public offering of the Company’s securities (the
“Stand-Off Period”); provided, however, that:

          (i) with respect to the Stand-Off Period, such agreement shall not be
applicable to the Registrable Securities to be sold on the Holder’s behalf to
the public in an underwritten offering pursuant to such registration statement;

          (ii) all executive officers and trustees of the Company then holding
REIT Common Shares shall enter into similar agreements;

          (iii) the Company shall use commercially reasonable efforts to obtain
similar agreements from each 5% or greater shareholder of the Company; and

          (iv) the Holders shall be allowed any concession or proportionate
release allowed to any officer, director or other 5% or greater shareholder of
the Company that entered into similar agreements.

     In order to enforce the foregoing covenant, the Company shall have the
right to place restrictive legends on the certificates representing the
Registrable Securities subject to this Section 2.1(g) and to impose stop
transfer instructions with respect to the Registrable Securities and such other
REIT Common Shares of each Holder (and the REIT Common Shares or securities of
every other person subject to the foregoing restriction) until the end of such
period.

          2.2 Suspension of Offering. Notwithstanding Section 2.1(a) and
Section 2.1(b) hereof, the Company shall be entitled to postpone the filing of a
Registration Statement, and from time to time to require Holders not to sell
under such Registration Statement or to suspend the effectiveness thereof if
(i) the Company is actively pursuing an underwritten primary offering of equity
securities, or (ii) the negotiation or consummation of a transaction by the
Company or its subsidiaries is pending or an event has occurred,

5



--------------------------------------------------------------------------------



 



which negotiation, consummation or event would require additional disclosure by
the Company in the Registration Statement of material information which the
Company has a bona fide business purpose for keeping confidential and the
non-disclosure of which in the Registration Statement would be expected, in the
Company’s reasonable determination, to cause the Registration Statement to fail
to comply with applicable disclosure requirements (each such circumstance a
“Suspension Event”), provided, however, that the Company may not delay, suspend
or withdraw such Registration Statement for more than 60 days at any one time,
or more than twice in any 12 month period. Upon receipt of any written notice
from the Company (a) of the happening of any Suspension Event during the period
a Registration Statement is effective or (b) that as a result of a Suspension
Event a Registration Statement or related Prospectus contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made (in the case of the Prospectus) not
misleading, each Holder agrees that (i) it will immediately discontinue offers
and sales of the Registrable Securities under such Registration Statement until
the Holder receives copies of a supplemental or amended Prospectus (which the
Company agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Company that
it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in the written notice delivered by
the Company unless otherwise required by law or subpoena. If so directed by the
Company, Holders will deliver to the Company all copies of the Prospectus
covering the Registrable Securities current at the time of receipt of such
notice.

          2.3 Qualification. The Company shall file such documents as necessary
to register or qualify the Registrable Securities to be covered by a
Registration Statement by the time such Registration Statement is declared
effective by the Commission under all applicable state securities or “blue sky”
laws of such jurisdictions as any Holder may reasonably request in writing, and
shall use commercially reasonable efforts to keep each such registration or
qualification effective during the period such Registration Statement is
required to be kept effective pursuant to this Agreement or during the period
offers or sales are being made by the Holders of Registrable Securities covered
by such Registration Statement after delivery of a Registration Notice to the
Company, whichever is shorter, and to do any and all other similar acts and
things which may be reasonably necessary or advisable to enable the Holders to
consummate the disposition of such Registrable Securities in each such
jurisdiction; provided, however, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction or to register as a broker
or dealer in such jurisdiction where it would not otherwise be required to
qualify but for this Agreement, (ii) take any action that would cause it to
become subject to any taxation in any jurisdiction where it would not otherwise
be subject to such taxation or (iii) take any action that would subject it to
the general service of process in any jurisdiction where it is not then so
subject.

          2.4 Obligations of the Company. When the Company is required to effect
the registration of Registrable Securities under the Securities Act pursuant to
Section 2.1 of this Agreement, subject to Section 2.2 hereof, the Company shall:

6



--------------------------------------------------------------------------------



 



          (a) prepare and file with the Commission such amendments and
supplements to the Registration Statement and the Prospectus used in connection
therewith as may be necessary (i) to keep such Registration Statement effective
and (ii) to comply with the provisions of the Securities Act with respect to the
disposition of the Registrable Securities covered by such Registration
Statement, in each case for such time as is contemplated in Section 2.1(a) or
Section 2.1(b) (as the case may be) above;

          (b) furnish, without charge, to the Holders such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits), and the Prospectus included in such Registration
Statement (including each preliminary Prospectus) in conformity with the
requirements of the Securities Act as the Holders may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Registration Statement owned by the Holders;

          (c) promptly notify the Holders: (i) when the Registration Statement,
any pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threat of any proceedings for that purpose, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

          (d) promptly use commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of a Registration Statement,
and, if any such order suspending the effectiveness of a Registration Statement
is issued, shall promptly use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible moment;

          (e) if the Registrable Securities are of a class of securities that is
listed on a national securities exchange, file copies of any Prospectus with
such exchange in compliance with Rule 153 under the Securities Act so that the
Holders shall benefit from the prospectus delivery procedures described therein;

          (f) following receipt of a Registration Notice and thereafter until
the sooner of completion, abandonment or termination of the offering or sale
contemplated thereby and the expiration of the period during which the Company
is required to maintain the effectiveness of the related Registration Statement
as set forth in Section 2.1(a) or Section 2.1(b) (as the case may be) above,
promptly notify the Holders: (i) of the existence of any fact of which the
Company is aware or the happening of any event which has resulted in (A) the
Registration Statement, as then in effect, containing an untrue statement of a
material fact or omitting to state a material fact required to be stated therein
or necessary to make any statements therein not misleading or (B) the Prospectus
included in such Registration Statement containing an untrue statement of a
material fact or omitting to state a material fact required to be stated therein
or necessary to make any statements therein, in the light of the circumstances
under which they were made, not misleading, and (ii) of the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate or that there exist circumstances not yet disclosed to the
public which make further sales under such Registration

7



--------------------------------------------------------------------------------



 



Statement inadvisable pending such disclosure and post-effective amendment; and,
if the notification relates to any event described in either of the clauses
(i) or (ii) of this Section 2.4(f), subject to Section 2.2 above, at the request
of the Holders, the Company shall prepare and furnish to the Holders a
reasonable number of copies of a supplement or post-effective amendment to such
Registration Statement or related Prospectus or any document incorporated
therein by reference and file any other required document so that (1) such
Registration Statement shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and (2) as thereafter delivered to
the purchasers of the Registrable Securities being sold thereunder, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

          (g) use commercially reasonable efforts to cause all such Registrable
Securities to be listed on the national securities exchange on which the REIT
Common Shares are then listed, if the listing of Registrable Securities is then
permitted under the rules of such national securities exchange; and

          (h) if requested by any Holder participating in the offering of
Registrable Securities, incorporate in a prospectus supplement or post-effective
amendment such information concerning the Holder or the intended method of
distribution as the Holder reasonably requests to be included therein and is
reasonably necessary to permit the sale of the Registrable Securities pursuant
to the Registration Statement, including, without limitation, information with
respect to the number of Registrable Securities being sold, the purchase price
being paid therefor and any other material terms of the offering of the
Registrable Securities to be sold in such offering; provided, however, that the
Company shall not be obligated to include in any such prospectus supplement or
post-effective amendment any requested information that is not required by the
rules of the Commission and is unreasonable in scope compared with the Company’s
most recent prospectus or prospectus supplement used in connection with a
primary or secondary offering of equity securities by the Company.

          2.5 Obligations of the Holder. In connection with any Registration
Statement utilized by the Company to satisfy the Redemption Share Registration
Rights and/or Exchange Share Registration Rights pursuant to this Section 2,
each Holder agrees to cooperate with the Company in connection with the
preparation of the Registration Statement, and each Holder agrees that it will
(i) respond within 20 Business Days to any written request by the Company to
provide or verify information regarding the Holder or the Holder’s Registrable
Securities (including the proposed manner of sale) that may be required to be
included in such Registration Statement pursuant to the rules and regulations of
the Commission, and (ii) provide in a timely manner information regarding the
proposed distribution by the Holder of the Registrable Securities and such other
information as may be reasonably requested by the Company from time to time in
connection with the preparation of and for inclusion in the Registration
Statement and related Prospectus. As used in this Agreement, a “Business Day” is
any Monday, Tuesday,

8



--------------------------------------------------------------------------------



 



Wednesday, Thursday or Friday other than a day on which banks and other
financial institutions are authorized or required to be closed for business in
the State of New York.

SECTION 3. INDEMNIFICATION; CONTRIBUTION

          3.1 Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Holder and each person, if any, who controls any Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any of
their partners, members, officers, directors, employees or representatives, as
follows:

               (i) against any and all loss, liability, claim, damage, judgment
and expense whatsoever, as incurred, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities were registered under the Securities Act, including all
documents incorporated therein by reference, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading or arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

               (ii) against any and all loss, liability, claim, damage, judgment
and expense whatsoever, as incurred, to the extent of the aggregate amount paid
in settlement of any litigation, or investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, if such settlement is effected with the written consent
of the Company; and

               (iii) against any and all expense whatsoever, as incurred
(including reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;

provided, however, that the indemnity provided pursuant to this Section 3.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement (or any

9



--------------------------------------------------------------------------------



 



amendment thereto) or the Prospectus (or any amendment or supplement thereto),
or (B) any Holder’s failure to deliver an amended or supplemental Prospectus
furnished to the Holder by the Company, if such loss, liability, claim, damage,
judgment or expense would not have arisen had such delivery occurred.

          3.2 Indemnification by Holder. Each Holder (and each permitted
assignee of such Holder, on a several basis) severally and not jointly agrees to
indemnify and hold harmless the Company, and each of its trustees and officers
(including each trustee and officer of the Company who signed a Registration
Statement), and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, as
follows:

               (i) against any and all loss, liability, claim, damage, judgment
and expense whatsoever, as incurred, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities of such Holder were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

               (ii) against any and all loss, liability, claim, damage, judgment
and expense whatsoever, as incurred, to the extent of the aggregate amount paid
in settlement of any litigation, or investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, if such settlement is effected with the written consent
of the Holder; and

               (iii) against any and all expense whatsoever, as incurred
(including reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;

provided, however, that the indemnity provided pursuant to this Section 3.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the

10



--------------------------------------------------------------------------------



 



Company by such Holder expressly for use in the Registration Statement (or any
amendment thereto) or the Prospectus (or any amendment or supplement thereto) or
(B) any Holder’s failure to deliver an amended or supplemental Prospectus
furnished to the Holder by the Company, if such loss, liability, claim, damage
or expense would not have arisen had such delivery occurred. Notwithstanding the
provisions of this Section 3.2, a Holder and any permitted assignee shall not be
required to indemnify the Company, its officers, trustees or control persons
with respect to any amount in excess of the amount of the total proceeds to the
Holder or such permitted assignee, as the case may be, from sales of the
Registrable Securities of the Holder under the Registration Statement that is
the subject of the indemnification claim.

          3.3 Conduct of Indemnification Proceedings. An indemnified party
hereunder shall give reasonably prompt notice to the indemnifying party of any
action or proceeding commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify the indemnifying party (i) shall not
relieve it from any liability which it may have under the indemnity agreement
provided in Section 3.1 or 3.2 above, unless and only to the extent it did not
otherwise learn of such action and the lack of notice by the indemnified party
results in the forfeiture by the indemnifying party of substantial rights and
defenses, and (ii) shall not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided under Section 3.1 or 3.2 above. If the indemnifying party so
elects within a reasonable time after receipt of such notice, the indemnifying
party may assume the defense of such action or proceeding at such indemnifying
party’s own expense with counsel chosen by the indemnifying party and approved
by the indemnified party, which approval shall not be unreasonably withheld;
provided, however, that the indemnifying party will not settle, compromise or
consent to the entry of any judgment with respect to any such action or
proceeding without the written consent of the indemnified party unless such
settlement, compromise or consent secures the unconditional release of the
indemnified party; and provided further, that, if the indemnified party
reasonably determines that a conflict of interest exists where it is advisable
for the indemnified party to be represented by separate counsel or that, upon
advice of counsel, there may be legal defenses available to it which are
different from or in addition to those available to the indemnifying party, then
the indemnifying party shall not be entitled to assume such defense and the
indemnified party shall be entitled to separate counsel at the indemnifying
party’s expense. If the indemnifying party is not entitled to assume the defense
of such action or proceeding as a result of the second proviso to the preceding
sentence, the indemnifying party’s counsel shall be entitled to conduct the
indemnifying party’s defense and counsel for the indemnified party shall be
entitled to conduct the defense of the indemnified party, it being understood
that both such counsel will cooperate with each other, to the extent feasible in
light of the conflict of interest or different available legal defenses, to
conduct the defense of such action or proceeding as efficiently as possible. If
the indemnifying party is not so entitled to assume the defense of such action
or does not assume such defense, after having received the notice referred to in
the first sentence of this paragraph, the indemnifying party will pay the
reasonable fees and expenses of counsel for the indemnified party. In such
event, however, the indemnifying party will not be liable for any settlement
effected without the written consent of the indemnifying party. If an
indemnifying party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this

11



--------------------------------------------------------------------------------



 



paragraph, the indemnifying party shall not be liable for any fees and expenses
of counsel for the indemnified party incurred thereafter in connection with such
action or proceeding.

          3.4 (a) Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Sections 3.1 and 3.2 above is for any reason held to be unenforceable by the
indemnified party although applicable in accordance with its terms, the Company
and the relevant Holder shall contribute to the aggregate losses, liabilities,
claims, damages and expenses of the nature contemplated by such indemnity
agreement incurred by the Company and the Holder, in such proportion as is
appropriate to reflect the relative fault of the Company, on the one hand and
the Holder, on the other hand, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities, or expenses. The
relative fault of the indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, the indemnifying party or the indemnified party, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such action.

          (b) The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 3.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.4, a Holder shall not be
required to contribute any amount in excess of the amount of the total proceeds
to such Holder from sales of the Registrable Securities of such Holder under the
Registration Statement that is the subject of the indemnification claim.

          (c) Notwithstanding the foregoing, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 3.4, each person, if
any, who controls a Holder within the meaning of Section 15 of the Securities
Act shall have the same rights to contribution as the Holder, and each trustee
of the Company, each officer of the Company who signed a Registration Statement
and each person, if any, who controls the Company within the meaning of Section
15 of the Securities Act shall have the same rights to contribution as the
Company.

SECTION 4. EXPENSES

          The Company shall pay all expenses incident to the performance by the
Company of its registration obligations under Sections 2 above, including (i)
all stock exchange, Commission and state securities registration, listing and
filing fees, (ii) all expenses incurred in connection with the preparation,
printing and distribution of any Registration Statement and Prospectus, (iii)
fees and disbursements of counsel for the Company and of the independent public
accountants of the Company, and (iv) reasonable fees and disbursements of
counsel to the Holder in connection with the Holder’s exercise of its rights
hereunder. Each Holder shall be responsible for the payment of any brokerage

12



--------------------------------------------------------------------------------



 



and sales commissions and any transfer taxes relating to the sale or disposition
of the Registrable Securities by such Holder pursuant to this Agreement.

SECTION 5. RULE 144 COMPLIANCE

          The Company covenants that it will use its best efforts to timely file
the reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act. In connection with any sale,
transfer or other disposition by a Holder of any Registrable Securities pursuant
to Rule 144 under the Securities Act, the Company shall cooperate with the
Holder to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold and not bearing any
Securities Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such names as such Holder may
reasonably request at least five Business Days prior to any sale of Registrable
Securities hereunder.

SECTION 6. MISCELLANEOUS

          6.1 Integration; Amendment. This Agreement constitutes the entire
agreement among the parties hereto with respect to the matters set forth herein
and supersedes and renders of no force and effect all prior oral or written
agreements, commitments and understandings among the parties with respect to the
matters set forth herein. Except as otherwise expressly provided in this
Agreement, no amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto.

          6.2 Waivers. No waiver by a party hereto shall be effective unless
made in a written instrument duly executed by the party against whom such waiver
is sought to be enforced, and only to the extent set forth in such instrument.
Neither the waiver by any of the parties hereto of a breach or a default under
any of the provisions of this Agreement, nor the failure of any of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

          6.3 Assignment; Successors and Assigns. Any Contributor may assign its
rights and obligations under this Agreement without the prior written consent of
the Company in connection with a transfer of some or all of such Unit Holder’s
REIT Common Shares or Units in accordance with the terms of the Partnership
Agreement (including the Unit Holder’s partner schedule) if the transferee
agrees in writing to be bound by all of the provisions hereof and the
Contributor provides written notice to the Company within 10 days of the
effectiveness of such assignment. Any Shareholder may assign its rights and
obligations under this Agreement without the prior written consent of the
Company in connection with the transfer of some or all of such Shareholder’s
REIT Common Shares if the transferee agrees in writing to be bound by all of the
provisions hereof and the Shareholder provides written notice to the Company
within 10 days of the effectiveness of such assignment. This Agreement shall
inure to the benefit of and be binding upon all of the parties hereto and their
respective heirs, executors, personal and legal representatives,

13



--------------------------------------------------------------------------------



 



successors and permitted assigns, including, without limitation, any successor
of the Company by merger, acquisition, reorganization, recapitalization or
otherwise.

          6.4 Notices. All notices called for under this Agreement shall be in
writing and shall be deemed given upon receipt if delivered personally or by
facsimile transmission and followed promptly by mail, or mailed by registered or
certified mail (return receipt requested), postage prepaid, or overnight
delivery service, to the parties at the addresses set forth opposite their
signatures below, or to any other address or addressee as any party entitled to
receive notice under this Agreement shall designate, from time to time, to
others in the manner provided in this Section 6.4 for the service of notices;
provided, however, that notices of a change of address shall be effective only
upon receipt thereof. Any notice delivered to the party hereto to whom it is
addressed shall be deemed to have been given and received on the day it was
received; provided, however, that if such day is not a Business Day, then the
notice shall be deemed to have been given and received on the Business Day next
following such day and if any party rejects delivery of any notice attempted to
be given hereunder, delivery shall be deemed given on the date of such
rejection. Any notice sent by facsimile transmission shall be deemed to have
been given and received on the Business Day next following the transmission.

          6.5 Specific Performance. The parties hereto acknowledge that the
obligations undertaken by them hereunder are unique and that there would be no
adequate remedy at law if any party fails to perform any of its obligations
hereunder, and accordingly agree that each party, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to
(i) compel specific performance of the obligations, covenants and agreements of
any other party under this Agreement in accordance with the terms and conditions
of this Agreement and (ii) obtain preliminary injunctive relief to secure
specific performance and to prevent a breach or contemplated breach of this
Agreement in any court of the United States or any State thereof having
jurisdiction.

          6.6 Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Maryland, but not
including the choice of law rules thereof.

          6.7 Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

          6.8 Pronouns. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person or entity may require.

          6.9 Execution in Counterparts. To facilitate execution, this Agreement
may be executed and delivered in as many counterparts as may be required. It
shall not be necessary that the signature of or on behalf of each party appears
on each counterpart, but it shall be sufficient that the signature of or on
behalf of each party appears on one or more of the counterparts. All
counterparts shall collectively constitute a single agreement. It

14



--------------------------------------------------------------------------------



 



shall not be necessary in any proof of this Agreement to produce or account for
more than a number of counterparts containing the respective signatures of or on
behalf of all of the parties.

          6.10 Severability. If fulfillment of any provision of this Agreement,
at the time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provision contained in this
Agreement operates or would operate to invalidate this Agreement, in whole or in
part, then such clause or provision only shall be held ineffective, as though
not herein contained, and the remainder of this Agreement shall remain operative
and in full force and effect.

          IN WITNESS WHEREOF, each of the undersigned has caused this Agreement
to be duly executed and delivered in its name and on its behalf as of the date
first written above.

     
Address:
   


   

  COMPANY:


   
U-STORE-IT TRUST
  U-STORE-IT TRUST
6745 Engle Road, Suite 300
  By: /s/ Steven G. Osgood
Middleburg Heights, Ohio 44130
  Name: Steven G. Osgood
Attention: Steven G. Osgood
  Title: President
Facsimile: (440) 234-8776
   


   

  HOLDERS:


   
Robert J. Amsdell
   
6745 Engle Road, Suite 300
  /s/ Robert J. Amsdell
Middleburg Heights, Ohio 44130
  Robert J. Amsdell
Attention: Robert J. Amsdell
   
Facsimile:(440) 234-8776
   


   
Barry L. Amsdell
   
6745 Engle Road, Suite 300
  /s/ Barry L. Amsdell
Middleburg Heights, Ohio 44130
  Barry L. Amsdell
Attention: Barry L. Amsdell
   
Facsimile: (440) 234-8776
   


   
Todd C. Amsdell
  /s/ Todd C. Amsdell

15



--------------------------------------------------------------------------------



 



     
6745 Engle Road, Suite 300
  Todd C. Amsdell
Middleburg Heights, Ohio 44130
   
Attention: Todd C. Amsdell
   
Facsimile: (440) 234-8776
   


   
The Robert J. Amsdell Family
  THE ROBERT J. AMSDELL FAMILY
Irrevocable Trust dated June 4, 1998
  IRREVOCABLE TRUST DATED JUNE 4, 1998
c/o David M. Kall
   
McDonald, Hopkins, Burke & Haber Co.,
  By: /s/ Bernard L. Karr
L.P.A.
  Name: Bernard L. Karr
2100 Bank One Center
  Its: Trustee
600 Superior Avenue, E.
   
Cleveland, OH 44114-2653
   


   
The Loretta Amsdell Family Irrevocable
  THE LORETTA AMSDELL FAMILY
Trust dated June 4, 1998
  IRREVOCABLE TRUST DATED JUNE 4, 1998
c/o David M. Kall
   
McDonald, Hopkins, Burke & Haber Co.,
  By: /s/ Bernard L. Karr
L.P.A.
  Name: Bernard L. Karr
2100 Bank One Center
  Its: Trustee
600 Superior Avenue, E.
   
Cleveland, OH 44114-2653
   


   
Amsdell and Amsdell
  AMSDELL AND AMSDELL
6745 Engle Road, Suite 300
   
Middleburg Heights, Ohio 44130
  By: /s/ Robert J. Amsdell
Attention: Robert J. Amsdell
  Name: Robert J. Amsdell
Facsimile: (440) 234-8776
  Its: General Partner


   
Amsdell Holdings I, Inc.
  AMSDELL HOLDINGS I, INC.
6745 Engle Road, Suite 300
   
Middleburg Heights, Ohio 44130
  By: /s/ Robert J. Amsdell
Attention: Robert J. Amsdell
  Name: Robert J. Amsdell
Facsimile: (440) 234-8776
  Its: President


   
Robert J. Amsdell, Trustee
  /s/ Robert J. Amsdell
6745 Engle Road, Suite 300
  Robert J. Amsdell, Trustee
Middleburg Heights, Ohio 44130
   
Attention: Robert J. Amsdell
   
Facsimile: (440) 234-8776
   

16